                   Case 19-50881-BLS              Doc 23      Filed 08/18/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (BLS)
    et al.,1
                                                                      (Jointly Administered)
                            Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                        Adversary Proceeding
                                                                      Case No. 19-50881 (BLS)
                                     Plaintiff,

             vs.

    DONALD ABNEY & LEE ANN ABNEY,

                                     Defendant(s).


                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss
COUNTY OF NASSAU                    )

I, Alison Moodie, being duly sworn, depose and state:




1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423.
                 Case 19-50881-BLS            Doc 23       Filed 08/18/20       Page 2 of 2




1.       I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc., 2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus

Avenue, Suite 200, Lake Success, New York 11042-1013.

2.       On August 6, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Entry of Default [Docket No. 20] to be served by

first class mail on Donald Abney and Lee-Ann Abney 3428 Nalcrest Dr, Nalcrest, FL 33856 and

Donald Abney & Lee-Ann Abney 64107 Nalcrest Rd, Nalcrest, FL 33856-1063 (Defendant).3




                                                         /s/ Alison Moodie
                                                         Alison Moodie
    Sworn to before me this
    7th day of August, 2020
    /s/ Regina Amporfro
    Notary Public, State of New York
    No. 01AM6064508
    Qualified in Bronx County
    Commission Expires March 24, 2021




2
         Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
         The envelopes used for service in included a legend which stated: “Important Legal Documents Enclosed:
Please direct a copy of the contents of this envelope to the President, Managing or General Agent.”
